Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed on in which claims 1, 3-16, and 20 are pending and claims 1, 3-13, 15, 16, and 20 are currently amended. 

Claim Rejections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1, line 12, “includes a rotational axis” should be – includes a rotation axis—to avoid a rejection under 35 USC 112, in view of claim 1, line 13 reciting “the rotation axis”.
Claim 5 recites, “such that the rotatable transmission lever pushes a front face of the downward extension.”  As the transmission lever, which includes the rotatable arm (claim 1), and where the rotatable arm includes the downward extension (claim 4), it is not clear how the rotatable transmission lever pushes on piece of itself?
Appropriate correction is required.
 
Claim Rejections – 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otto (DE1086036).  In regards to claim 1, Otto discloses a portable cutting machine, comprising: a base (1); an electric motor () supported by the base (1); a blade (3) rotatable by the electric motor; a movable cover (5) covering a lower part of the blade protruding downward from the base in a closed position (fig. 1) and being rotatable to be opened (fig. 3) from the closed position (fig. 1); an operation lever (21) located frontward from a rotation center of the blade (center of the blade) and being rotatable; and a rotatable transmission lever (37/38), wherein the rotatable transmission lever includes a rotational axis (center of the blade) and a rotatable arm (38) extending from and rotatable around the rotation axis; and the operation lever (21), the rotatable transmission lever (38) and the movable cover (5) are configured  such that when the operation lever (21) is rotated in a first direction (clockwise; fig. 2), the operation lever (21) contacts and rotates the rotatable arm (38) of the rotatable transmission lever (37/38) and rotation of the rotatable arm (38) of the rotatable transmission lever moves the movable cover (5) from the closed to the open position (); and a distance form the rotation axis (center of the blade) to a contact point between the operation lever (21)( and the rotatable arm (37/38) of the rotatable transmission lever decreases as a distance the movable cover moves from the closed to the open position (the engagement of the lever 21 moves from the side of the ball 37 to the top of the ball 37).
In regards to claim 3, Otto discloses wherein the transmission lever (37/38) is rearward from a rotation center (20) of the operation lever (21; fig. 1).  

In regards to claim 5, as best understood, Otto discloses wherein the operation lever (21) and the rotatable transmission lever (37/38) are configured such that the rotatable transmission lever (37/38) pushes a front face of the downward extension (37) to rotate the rotatable transmission lever (37/38).  
In regards to claim 6 and 20, Otto discloses wherein the rotatable transmission lever (37/38) and the operation lever (21) are configured such that the rotatable transmission lever has a smaller rotation angle than a rotation angle of the operation -3-Application No. 16/937,657 lever when the operation lever and the rotatable transmission lever are rotated to open the movable cover (the lever 21 moves though a larger angle than the lever 37/38 from fig. 1 to fig. 2).  
In regards to claim 7, Otto discloses wherein the operation lever (21), the rotatable transmission lever (37/38) and the movable cover (5) are configured such that the operation lever, the rotatable transmission lever and the movable cover rotate in the same direction open the movable cover (clockwise).  
In regards to claim 8, Otto discloses wherein the movable cover (5) and the rotatable transmission lever (37/38) are configured such that a distance from a rotation 
In regards to claim 9, Otto discloses wherein the movable cover and the rotatable transmission lever are configured such that a contact between the rotatable transmission lever and the movable cover moves rearward as the distance the movable cover moves from the closed position increases.  
In regards to claim 10, Otto discloses wherein the operation lever (21) includes an operation arm (straight portion of 21), and -4-Application No. 16/937,657 an output arm (curved portion of 21) shorter than the operation arm, and the output arm (curved portion of 21) is configured such that the output arm (curved portion of 21) pushes and rotates the rotatable transmission lever (37/38) when the operation lever (21) is rotated in the first direction.  
In regards to claim 11, Otto discloses further comprising: a stationary cover (4) covering an upper part of the blade (3), wherein the operation lever (21) includes a shaft (20) extending through the stationary cover (4), the operation arm (straight portion of 21)  is connected to the shaft (20) outside the stationary cover, and the output arm (curved portion of 21) is connected to the shaft (20) inside the stationary cover (4; see fig. 4, the lever 21 is connected to the shaft 20, whether the shaft is inside or outside the cover).  
In regards to claim 12, Otto discloses wherein the stationary cover (4) includes a stopper (9; fig. 1), and the rotatable transmission lever(37/38), the movable cover (5) and the stopper (9) are configured such that the rotatable transmission lever is out of .  


Claim Rejections – 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Otto (DE1086036) in view of Iwasaki et al. (U.S. Patent 4,589,208), herein referred to as Iwasaki.
In regards to claim 13, Otto discloses wherein the rotatable transmission lever (37/38) includes a slider (37) but does not disclose that material of the slider and therefore does not disclose that it comprises a synthetic resin, and the rotatable transmission lever and the movable cover are configured such that the slider slides on the movable cover (5) when the rotatable transmission lever pushes the movable cover.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Attention is also directed to the Iwasaki reference. Iwasaki discloses a circular saw in which the housing can be molded from a plastic material of higher mechanical strength but of relatively lightweight material such as polycarbonate and polyacetal.  As Iwasaki discloses that it is known to utilize . 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Otto (DE1086036) in view of James et al. (U.S. Patent 5,873,169), herein referred to as James.  Otto discloses the claimed invention except wherein the operation lever includes a cylindrical member having a side surface to push the 5transmission lever.  Attention is further directed to the James circular saw that also utilizes a biasing means to against the movable blade guard/cover as shown in Fig. 2, to aid in the guard’s rotation away from the covered position.  James discloses that the end of the push mechanism has a cylindrical end rather than a flat end for the engagement of the guard’s rotation, the cylindrical end providing for less friction between the two surfaces.   As both shapes are known for the pushing movement to cause the blade guard’s rotation, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the operation lever of Otto to have a cylindrical end rather than a flat end as shown by James to provide for a smoother, less frictional movement. 




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724